Concurring Opinion by
Judge Blatt,
December 7, 1981:
Although I concur with the result reached in this case, I must disagree with the majority’s statement that the unequivocal nature of medical testimony is an issue involving the referee’s discretion as a factfinder in choosing between conflicting testimony by the medical witness. I believe that the determination as to whether or not medical testimony is unequivocal is a question of the competency, not the credibility, of the evidence and is to be decided by this Court based upon our review of the entirety of the physician’s testimony. See, e.g., Wilkes-Barre, City v. Workmen’s Compensation Appeal Board, 54 Pa. Commonwealth Ct. 230, 420 A.2d 795 (1980); Roeberg Enterprises, Inc. v. Workmen’s Compensation Appeal Board, 42 Pa. Commonwealth Ct. 308, 400 A.2d 911 (1979). My review of the record here leads me to conclude that the testimony of Dr. Lisowitz was unequivocal when considered in its entirety, and so I would also affirm the Board’s order as does the majority, but I cannot join in the rationale of the opinion.